DETAILED ACTION
This office action is responsive to the amendment and request for continued examination filed June 23, 2022. By that amendment, claim 1 was amended and claim 12 was canceled. Claims 1-11 and 13-18 stand pending, though claims 4-11 were previously withdrawn from consideration. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 23, 2022, has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 13-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The arguments which are considered to continue to be relevant are addressed here: 
It is argued at pp. 5-6 that the pathway 130 of Lim is not an elongate body. Examiner respectfully disagrees.  “Elongate” is defined as “long in relation to width; elongated.” (Google Define, 2022).  Examiner takes the position that the body 130 in Lim is, indeed, long in relation to its width (e.g. along the axis 500).  It is not considered persuasive to argue that the body 130 is not elongate. 
The remarks go on to state that the elongate limitation is of importance due to the face that the Lim device is capable of swinging sideways, which movement would be prevented by the instant elongate structure. Examiner does not disagree with this difference in structures, but is of the opinion that such limitation is never claimed and is not considered to be required by the instant claim language. 
All arguments related to a knob and use thereof are moot since these were new limitations is amended claim 1. These arguments will be obviated by the rejection, below. 
Claim 13 was mentioned in the remarks at p. 7, though no clear argument was presented. 
At p. 8 of the remarks it is argued, in relation to claim 14, that the element 40 is “clearly part of the insertion instrument” and is not a system “including the working sleeve, insertion instrument, and trocar”. Examiner appreciates the point, but respectfully disagrees that the claims, as presently presented, require the trocar being a separate component. There is simply no limitation presently presented which provides any structure, relative positional requirement of the trocar relative to any other component, or function of the trocar, which would exclude such interpretation of the claim. Examiner understands a trocar to be an elongate surgical tool in the form of a shaft. There is no reason that the element 40, in the form of an elongated shaft, cannot be said to be a trocar, as presently claimed. As at fig. 2, 40 is shown being capable of being inserted into the working sleeve 130. 
The arguments presented regarding the rejection of claims 15 and 16 under 35 USC 103 including the reference to Sheffer are argued only insofar as the limitations of amended claim 1 were allegedly not met. The newly presented rejection of claim 1 indicates that all limitations of claim 1 are obvious in view of the prior art, and these arguments are therefore moot. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 13, 14, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2003/0208203 A1) in view of Hunt et al. (US 2006/0229627 A1).
Regarding claim 1, Lim teaches at fig. 2 a delivery system comprising: 
a working sleeve 130 comprising a hollow elongate body (retractor sleeve [0049]), a proximal end (right in fig. 2); being “long in relation to its width” along axis 500) having an opening for receiving an insertion instrument 20, and a distal end for placement against a bony surface (left in fig. 2, near elements 120/121 – there is no reason the distal end cannot be placed against a bony surface; such would be determined by size and configuration of the incision made prior to insertion of 130); and 
an insertion instrument 20 for delivering a spinal stabilization device 100 through the working sleeve 130 and to an implantation site 552/554/556, the insertion instrument 20 having a handle 32/50 and a movable arm 52 configured to pivot up to about 90 degrees [0046] for holding the spinal stabilization device 100 in a first, downward facing low profile configuration (fig. 2) for insertion through the working sleeve, the insertion instrument further having a spindle mechanism (pivot points as seen in linkage mechanism, and related actuation structure 46 being moved by the handle 50/32 to pivot the implant 100 [0053]) for pivoting the movable arm 52; retraction of the lever 50 relative to 32 causes the spindle mechanism to pivot the movable arm 52 and hold the spinal stabilization device 100 in a second, upright configuration as in fig. 4 for delivery to the implantation site.  [0053] (fig. 4) 

Lim fails to teach the spindle mechanism having a knob movable with respect to the handle to cause the pivoting; rather use of a lever 50 is taught. 
Hunt teaches a pivoting arrangement as at fig. 12 including a handle 122 and knob 116. Movement between 116 and 122 causes movement of a slide 58 relative to 56 to cause angular rotation of an end member [0050], [0072]. 
It would have been obvious to one with ordinary skill in the art at the time of the invention to form the Lim device with a knob/handle arrangement as taught in Hunt as opposed to the handle/lever arrangement of Lim. One would have done so as a matter of selection between functionally equivalent structures known to actuate linkages to pivot distal implants for improved ease of implantation into a patient. Selection of the Hunt configuration would have been a matter of selection for improved ergonomics for a surgeon to have improved control of the pivoting during insertion into the patient. 

Discussion of claim terms in claim 1
The terms “upwards” and “downward” as used in the claim are understood as a reasonably broad terms to mean that the movable arm pivots to a position away from, or proud from, the insertion instrument. The terms are considered to be referring to directions which are not otherwise defined in relation to any other structure, and are therefore simply utilized as ‘names’ of particular configurations. 
A “spindle” is known to be a “rod or pin serving as an axis that revolves or on which something revolves” (Google Define, 2021). The pins and linkage of the device which cause rotation of the implant 100 in Lim are considered to function as a ‘spindle mechanism”. 

Regarding claims 2 and 3, the spinal stabilization device is not a positively recited element in claim 1. Examiner treats these as intended use limitations. There is no particular reason that the stabilization device 100 cannot be placed in or used in the claimed locations. Lim additionally has contemplated use with other types of implants [0061].
Regarding claim 13, the upright configuration is angled up to about 90 degrees relative to the first low profile configuration [0046]. 
Regarding claim 14, shaft 40 of the Lim device is considered to be in the form of a trocar capable of being inserted into the working sleeve 130, as presently claimed. A trocar is understood to be an elongate surgical tool in the form of a shaft. No structure, function, or location of the trocar is claimed which prevents examiner taking this position. 
Regarding claims 17 and 18, there is no reason that a properly sized endoscope could not be utilized by passing through the working sleeve 130 or an endoscope be utilized in some other aspect of a surgery carried out with the Lim device. Lim teaches the procedure carried out by his device being minimally invasive (abstract). 
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2003/0208203 A1) in view of Hunt et al. (US 2006/0229627 A1) and Sheffer et al. (US 9,173,686 B2) (Sheffer ‘686).
Regarding claims 15 and 16, the limitations of claim 3 were suggested by the combination of Lim and Hunt, above, but the combination failed to teach a crimpling plier configured for insertion into the sleeve or configured to crimp an interspinous device onto a spinous process. Lim teaches use of his tool to insert other types of implants [0061].
Sheffer ‘686 teaches an interspinous implant which is carried by an inserter tool and implanted into a patient. The interspinous implant is taught being crimped onto the spinous process (col. 4, lines 28-32). Examiner takes official notice of use of pliers to crimp components being an old and well known technique. 
Based on the teaching of Sheffer ‘686 and suggestion by the combination, it would have been obvious to one with ordinary skill in the art at the time of the invention to utilize the Lim device to insert a crimpable interspinous implant. Doing so would have involved use of a pair of pliers to crimp portions of Sheffer’s implant to the processes, therefore requiring such a tool be included in a system which is utilized in performing this surgical procedure. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799